IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                               No. 01-21266
                           Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

OSCAR MEJIA-DIAZ,

                                            Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-01-CR-514-ALL
                       --------------------
                         October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Oscar Mejia-Diaz (Mejia) argues that the district court

plainly erred in failing to verify that he had read and discussed

the presentence report (PSR) with his counsel as required by FED.

R. CRIM. P. 32(c)(3)(A).    A review of the sentencing hearing

transcript reflects that the district court did not ascertain

whether Mejia had read and reviewed the PSR with counsel.

     Because Mejia did not object to the omission in the district

court, this court could “correct the error only if the error was

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-21266
                                 -2-

plain and affected [Mejia’s] substantial rights.”      United States

v. Esparza-Gonzalez, 268 F.3d 272, 274 (5th Cir. 2001), cert.

denied, 122 S. Ct. 1547 (2002).

     Although FED. R. CRIM. P. 32 has not been interpreted as

creating an absolute requirement that the district court

specifically ask a defendant whether he has read the PSR, see

id., the record does not raise a reasonable inference that Mejia

personally reviewed the report and discussed it with counsel.

However, Mejia has not shown that the error affected his

substantial rights.    Mejia has not argued that he did not read

and review the PSR.    Nor has he demonstrated the existence of

factual inaccuracies in the PSR that, if successfully challenged,

would have resulted in his receiving a lesser sentence.     Because

Mejia has not demonstrated that he was prejudiced by the district

court’s failure to strictly comply with FED. R. CRIM. P. 32, he

has failed to demonstrate plain error.     See id.   The sentence

imposed is AFFIRMED.